Citation Nr: 1617026	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-03 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic arthritis of the left elbow with residual malunion, fracture of the left ulna with dislocation of the radial head, postoperative, with ulnar nerve damage (left elbow disability). 
 
2.  Entitlement to an initial, compensable rating prior to November 26, 2013, and a rating in excess of 10 percent from that date, for post-surgical changes in the distal left ulna (left wrist disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied a rating in excess of 30 percent for the left elbow disability; but granted service connection and assigned an initial, noncompensable rating for a left wrist disability, effective December 9, 2008.  The Veteran filed a notice of disagreement (NOD) in March 2009.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for the left wrist disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In March 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

In June 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for  additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims on appeal (as reflected in an October 2013 supplemental SOC (SSOC)) and returned these matters  to the Board for further consideration.

In December 2014, the Board again remanded the claims on appeal to the RO, via the AMC,  for further action, to include additional development of the evidence.  After accomplishing further action, the AMC granted a 10 percent rating for the Veteran's left wrist disability, effective November 26, 2013, but continued to deny a claim in excess of 30 claim for left elbow disability (as reflected in a July 2015 SSOC) and returned these matters to the Board for further consideration.

Although the AOJ assigned a higher rating for the Veteran's left wrist disability, inasmuch as higher ratings for the disability are available before and after November 26, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings for that disability remains viable on appeal.  See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

In June 2013, the Board remanded the claims on appeal to obtain outstanding records of the Veteran's VA outpatient care since November 2010, to give him further opportunity to submit or identify additional evidence, and to obtain a contemporary examination of the left elbow and wrist. 

The remand and an adequate notice from the AMC dated June 26, 2013 were sent to the Veteran's address of record in North Carolina.  The Veteran responded from that address in correspondence dated July 3, 2013, which was received by the RO in Winston-Salem on July 10, 2013.  The Veteran failed to appear for an examination scheduled on July 30, 2013 at the VA Medical Center (VAMC) in Durham, North Carolina, and the AMC continued to deny increased ratings in an October 2013 SSOC.

In correspondence dated October 29, 2013, the Veteran's representative reported that the Veteran had changed his address prior to the scheduled examination and had never received notice of the examination.  The representative reported that the Veteran resided in Livingston, Texas.  In correspondence from the Veteran to a Florida Congressman dated April 29, 2014, the Veteran reported that he had not been examined since December 2008 and provided a return address in Englewood, Florida. 

Subsequently, the Veteran underwent VA compensation and pension examination of his left elbow and wrist disabilities at the VA Medical Center in Durham on November 26, 2013, the report of which is located in Virtual VA file. 

Most recently, in December 2014, the claims on appeal were, remanded for the association of outstanding VA treatment records, to provide the opportunity for the Veteran to submit additional relevant evidence and to allow AOJ adjudication of recently obtained evidence, to include a  November 2013 VA examination report.

Notably, in a February 2016 Informal Hearing Presentation (IHP), the Veteran, through his representative indicates that his disability has worsened and that a new VA examination should be afforded.  Specifically, the Veteran's representative contends that the Veteran has had total joint replacement in his left arm and that he is now unable to use his left arm and left hand, resulting in severe incomplete paralysis.  Thus, an additional VA examination was requested to assess the extent of the Veteran's current nerve damage and if there is loss of use of the left arm due to service-connected disabilities.  

Given the assertions of worsened disability since the last  VA examination in November 2013, the Board finds that further examination(s) to assess the severity of the Veteran's disabilities is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, the AOJ should arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by one or more appropriate medical professional(s).  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for higher ratings-in particular, the claim for increased rating for left elbow disability.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) od examination(s)-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination(s), to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.  

VA treatment records from the VA Medical Centers (VAMCs) in Bay Pines, Florida. and Salisbury and Durham, North Carolina, have been associated with the electronic claims file-most recently, in June 2015 and July 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that the Veteran submitted a change of address form in December 2015; however, the form indicated that the Veteran is still living in North Carolina, in the same area where he lived previously.  The AOJ should obtain all outstanding records of evaluation and/or treatment of the Veteran from the above-noted facilities, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); see 38 U.S.C.A. § 5103(b)(3)  (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records-to include any records pertaining to left elbow replacement surgery; such was requested in the prior remand but not accomplished in the February 2015 letter sent to the Veteran.  .  In this regard, the Board emphasizes that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims for higher ratings for the left elbow and left wrist.  The AOJ's adjudication of each claim should include consideration of whether any, or any further,  "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  Also, with  respect to the left elbow, the AOJ must consider and discuss whether a rating for placement of an elbow prosthesis is warranted; such was directed in the prior remand, but not accomplished.  See Stegall, supra. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the VAMCS in Bay Pines, Florida, and Salisbury and the Durham, North Carolina, all outstanding records of evaluation and/or treatment of the Veteran. 
Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization obtain any additional evidence pertinent to the claims for higher ratings for left elbow and wrist disabilities that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records-to particularly include records relating to left elbow replacement surgery. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic and neurological examination(s) by appropriate medical professional(s) .  An examination by a single examiner is permissible if all orthopedic and neurological symptoms are assessed. 

The entire, electronic claims file (in VBMS and Virtual VA, to include complete copy of the REMAND), must be made available to the individual(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.

The examiner(s) should identify and comment on the severity of all current manifestations of the Veteran's service-connected left elbow and wrist disabilities, to include any impairment of  the Veteran's left hand and/or forearm. 

Range of motion testing should be accomplished for the left elbow and left wrist (expressed in degrees).  With respect to each disability, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left elbow and wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion. 

For each disability, the examiner should identify and assess the severity of all's associated neurological symptoms, including loss of grip strength and the extent of any incomplete paralysis.  Appropriate diagnostic testing should be accomplished if medically necessary to complete a full assessment. 

Further, each examiner should comment upon the functional effects of each individual disability, and the combined effects of both disabilities, on the Veteran's activities of daily living. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for higher ratings.

If the Veteran fails, without good cause, to report to the any scheduled examination(s), in adjudicating the claim for increased rating for right elbow disability, apply the provisions of 38 C.F.R. § 3.655(b)., as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority (which must include, for each disability, whether staged rating is appropriate; and, with respect to the left elbow, whether a rating for placement of an elbow prosthesis is warranted). 
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


